C. Allen, J.
1. The defendant’s motive in removing the sleepers was immaterial; and, on cross-examination, such evidence may be admitted or excluded, in the discretion of the presiding judge.
2. The second exception falls within the same rule.
3 and 4. Oreasey’s conversations with the defendant’s clerk and workmen had no tendency to show that the defendant was negligent, and were properly excluded.
*1365. The instruction to the jury was right. The issue was, whether the defendant had been guilty of negligence; and the evidence as to license was material or immaterial, according as it did or did not bear upon that issue. If the plaintiff wished for more specific instructions, he should have asked for them.

Exceptions overruled.